
	

113 S2433 IS: Ukrainian Independence from Russian Energy Act
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2433
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To provide assistance to Ukraine to reduce the dependence of Ukraine on imports of natural gas from
			 the Russian Federation, and for other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Ukrainian Independence from Russian Energy Act.2.FindingsCongress makes the following findings:(1)Ukraine is dependent on natural gas supplies from the Russian Federation to meet more than half of
			 demand in Ukraine.(2)Entities owned by the Government of the Russian Federation have manipulated natural gas supplies
			 and prices in Ukraine in order to gain geopolitical leverage over Ukraine
			 and neighboring countries of Ukraine.(3)Energy subsidies provided by the Government of Ukraine amount to roughly 8 percent of the gross
			 domestic product of Ukraine and
			 make energy markets opaque, inefficient, and susceptible to corruption.(4)Ukraine is the second-least energy efficient country in the world.(5)The International Energy Agency has estimated that if the economy of Ukraine were as energy
			 efficient as the average country in Europe, Ukraine would reduce natural
			 gas consumption by greater than 50 percent.(6)The level of savings from the reduction described in paragraph (6) could nearly eliminate the
			 dependence of Ukraine on imports of natural gas from the Russian
			 Federation.(7)The World Bank Group has estimated that Ukraine could reduce the amount of natural gas used for
			 heating by 50 percent through efficiency measures.(8)On April 25, 2014, a coalition of 35 cities in Ukraine sent a letter urgently requesting assistance
			 in increasing the energy efficiency of their buildings, district heating
			 systems, and transportation networks in order to reduce dependence on
			 imports of natural gas from the Russian Federation.(9)A $17,000,000,000 loan package from the International Monetary Fund to help stabilize the economy
			 of Ukraine requires reforms of energy markets in Ukraine and includes
			 provisions to gradually eliminate energy subsidies, which will raise
			 retail natural gas rates by 56 percent in 2014, 40 percent in 2015, and 20
			 percent in 2016 and 2017.(10)Absent large reductions in energy consumption, the rate increases mandated by the International
			 Monetary Fund loan package from the International Monetary Fund could have
			 devastating impacts on low-income households in Ukraine.(11)Ukraine is estimated to have significant conventional and unconventional oil and gas reserves,
			 which are mostly untapped.(12)The International Energy Agency has estimated that Ukraine possesses natural gas reserves of
			 approximately 5,400,000,000,000 cubic meters, although the annexation
			 of Crimea by the Russian Federation may impact Ukraine’s recoverable oil
			 and gas reserves.(13)Exports of liquefied natural gas from the United States to Ukraine would not provide assistance for
			 Ukraine in the short term and would be unlikely to reach Ukraine in the
			 long term because—(A)of natural gas global market dynamics;(B)there are no liquefied natural gas import facilities in Ukraine; and(C)the Government of Turkey has indicated it would block shipments of liquefied natural gas through
			 the Bosphorus Strait because of safety concerns.3.Policy on supporting energy independence of UkraineIt is the policy of the United States to use all resources of the United States Government—(1)to coordinate with
			 multi-donor efforts to reform energy subsidies provided by the Government
			 of Ukraine and energy markets in Ukraine;(2)to encourage private sector investment in the energy sector of Ukraine;(3)to protect low-income households in Ukraine from dramatic increases in energy rates;(4)to increase transparency and reduce corruption in the energy sector of Ukraine;(5)to improve
			 energy efficiency, increase domestic energy supplies, and develop
			 alternative sources of energy in Ukraine in order to reduce the reliance
			 of Ukraine on
			 energy from the Russian Federation; and(6)to increase the capacity of agencies of the Government of  Ukraine, nongovernmental organizations,
			 and private entities to administer and manage energy efficiency and energy
			 security-related projects  in Ukraine.4.Assistance from the united states agency for international development(a)In generalThe Administrator of the United States Agency for International Development shall, in fiscal years
			 2015 through 2017—(1)prioritize, to the extent feasible, the provision of
			 direct assistance to Ukraine to improve energy efficiency, increase energy
			 supplies produced in
			 Ukraine, and reduce reliance on energy imports from the Russian Federation
			 through measures described in subsection (b); and(2)through the Development Credit Authority, make
			 loan, lease, and bond guarantees to appropriate financial institutions and
			 other eligible borrowers to facilitate the involvement of such
			 institutions and other borrowers in financing and expanding efforts in
			 Ukraine to improve energy efficiency, increase energy supplies produced in
			 Ukraine, and reduce reliance on energy imports from the Russian Federation
			 through measures described in subsection (b).(b)Measures describedThe measures described in this subsection include—(1)replacing inefficient boilers;(2)upgrading district heating systems;(3)improving metering and measurement systems for natural gas use and heating;(4)upgrading natural gas and heat distribution systems, including pipes that leak or are poorly
			 insulated;(5)improving the efficiency of buildings;(6)reducing losses in natural gas transmission systems;(7)improving the efficiency of compressor stations;(8)improving efficiency in the industrial sector;(9)legal and regulatory support focused on natural gas and electricity market rules, regulations, and
			 transparency, developed in accordance with the terms of the stand-by
			 arrangement between the International Monetary Fund and Ukraine, approved
			 in April 2014;(10)support for structuring of gas and electricity markets with cost-reflective pricing, developed in
			 accordance with the terms of the stand-by arrangement;(11)encouraging greater natural gas and electricity interconnections between Ukraine and neighboring
			 countries;(12)developing renewable sources of energy; and(13)developing energy transmission, refining, and storage facilities.(c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator of the United States Agency for
			 International Development $10,000,000 for each of fiscal years 2015
			 through 2017 to carry out this section.5.Assistance from the Department of State(a)In generalThe Secretary of State shall, in fiscal years 2015 through 2017, coordinate the activities of
			 United States agencies related to the energy sector of  Ukraine and
			 prioritize, to the extent feasible,
			 support and technical assistance to increase responsible production in
			 and transparency of the natural gas sector in Ukraine through measures
			 that include—(1)resource and technology assessments;(2)evaluation of production capabilities;(3)economic assessments of potential resources; and(4)dissemination of international best practices and provision of legal and regulatory information and
			 guidance to help establish energy policies that—(A)protect public health and safety;(B)protect the environment;(C)effectively manage royalties and revenue; and(D)increase transparency and reduce corruption.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $2,500,000 for each of fiscal
			 years
			 2015 through 2017 to carry out this section.6. Promotion of United States private sector participation in energy efficiency and energy
			 development in Ukraine(a)In generalThe Director of the Trade and Development Agency shall promote United States private sector efforts
			 to help improve energy efficiency, develop domestic oil and natural gas
			 reserves, and develop renewable sources of energy in Ukraine by—(1)conducting
			 and funding project preparation activities, feasibility studies, technical
			 assistance, pilot projects, reverse trade missions, conferences,
			 and workshops; and(2)providing any other assistance that the Director considers appropriate to promote such efforts.(b)Authorization of appropriationsThere is authorized to be appropriated to the Director of the Trade and Development Agency
			 $1,000,000 for each of fiscal years 2015 through 2017 to carry out this
			 section.7.Support from the Overseas Private Investment CorporationThe Overseas Private Investment Corporation shall—(1)prioritize support for investments to help increase energy efficiency, develop domestic oil and
			 natural gas reserves, and develop renewable sources of energy in Ukraine;
			 and(2)implement procedures for expedited review of and, as appropriate, approval of, applications by
			 eligible investors (as defined in section 238 of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2198)) for loans, loan guarantees, and insurance
			 for such investments.8.Support from the Export-Import Bank of the United StatesThe Board of Directors of the Export-Import Bank of the United States shall take prompt measures,
			 consistent with the credit standards otherwise required by law, to promote
			 the expansion of the financial commitments of the Bank under the loan,
			 guarantee, and insurance programs and special financing programs of the
			 Bank
			 for projects to improve energy efficiency, develop domestic oil
			 and natural gas reserves, and develop renewable sources of energy in
			 Ukraine.9.Prioritization of energy efficiency and domestic energy projects in Ukraine by the World Bank Group
			 and the European Bank for Reconstruction and DevelopmentThe President shall direct the United States Executive Directors of the World Bank Group and the
			 European Bank for Reconstruction and Development to use the voice, vote,
			 and influence of the United States to encourage the World Bank Group and
			 the European Bank for Reconstruction and Development and other
			 international financial institutions to invest in, and increase their
			 efforts to promote investment in, projects to improve energy efficiency,
			 develop domestic oil and natural gas reserves, and develop renewable
			 sources of energy in Ukraine, and to stimulate private investment in such
			 projects.10.Effectiveness measurementIn providing loan guarantees, assistance, and support pursuant to this Act and in prioritizing the
			 projects described in this Act, the President and the heads and other
			 appropriate officials of the United States Agency for International
			 Development, the Trade and Development Agency, the Overseas Private
			 Investment Corporation, and the Export-Import Bank of the United States
			 shall
			 ensure that the effectiveness of such
			 guarantees, assistance, support, and projects is measured through the use
			 of clear, accountable, and metric-based targets aimed at achieving
			 enhanced energy security for Ukraine.11.Briefing on alternative pipeline access and supplies for UkraineNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall
			 provide to the Committee on Foreign Relations of the Senate and the
			 Committee on Foreign
			 Affairs of the House of Representatives a briefing on—(1)the economic and political viability of
			 transporting natural gas supplies into Ukraine from countries other than
			 the Russian Federation through the
			 reversal of existing pipeline flows or through new or expanded pipelines;
			 and(2)the potential to reduce natural gas consumption in Ukraine through
			 efficiency measures or through the use of alternative sources of energy.
			
